Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s arguments and amendments of claims of 11/16/21 and based on current claims juxtaposed potential and previous prior art, Examiner is hereby allowing claims 1 – 23.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…installing a software package having a first set of objects into an in-memory data store of at least a first server;
automatically generating a metadata testing file based at least in part on a set of process flows performed by a user of a tenant in a production environment for the tenant, wherein the metadata testing file comprises metadata for testing the installed software package with the set of process flows and a set of customizations associated with the tenant; making available to at least the first server the metadata testing file retrieving, from a dataset stored for the tenant in a persistent data store, a subset of a second set of objects for a database-driven application associated with the dataset based at least in part on the metadata testing file and a sampling procedure, wherein the sampling procedure comprises pseudo-randomly selecting the subset of the second set of objects for testing based at least in part on the metadata testing file;

Therefore, claims 1 – 23 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192